[Cite as State v. Geer, 2022-Ohio-289.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                   :       Hon. William B. Hoffman, J.
                                             :       Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
NIKKI GEER                                   :       Case No. 21-CA-23
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Fairfield County
                                                     Municipal Court, Case No.
                                                     CRB2100276




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    February 1, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

MITCHELL R. HARDEN                                   ANDREW T. SANDERSON
136 West Main Street                                 738 East Main Street
Lancaster, OH 43130                                  Lancaster, OH 43130
Fairfield County, Case No. 21-CA-23                                                     2




Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant Nikki Geer appeals the July 21, 2021 judgment of

conviction and sentence of the Fairfield County Municipal Court. Plaintiff-Appellee is the

State of Ohio.

                           FACTS AND PROCEDURAL HISTORY

       {¶ 2} On March 12, 2021, Lancaster Police Officer A.T. Bennett responded to a

call on Sherman Avenue involving a fight. Upon arrival he encountered appellant walking

away from the back yard of the residence in question. He stopped appellant who stated

he heard arguing and shouting while at the residence. Appellant then provided his

brother's information instead of his own because appellant had an active warrant for his

arrest. Appellant was subsequently charged with falsification.

       {¶ 3} Appellant pled not guilty to the charge and elected to proceed to a bench

trial. Appellant stipulated to every element of falsification except for whether or not

Bennett's investigation of appellant was part of Bennett's "official function" as a police

officer. Transcript of trial 4-5.

       {¶ 4} The state presented evidence from Officer Bennett and appellant testified

on his own behalf. After hearing all the evidence, the trial court found appellant guilty.

Appellant filed an appeal and the matter is now before this court for consideration. He

raises one assignment of error for our consideration as follows:

                                            I
Fairfield County, Case No. 21-CA-23                                                      3


      {¶ 5} "THE CONVICTION OF THE DEFENDANT-APPELLANT WAS OBTAINED

WITHOUT SUFFICIENT EVIDENCE BEING PRESENTED TO ESTABLISH EACH AND

EVERY ELEMENT OF THE OFFENSE IN QUESTION."

      {¶ 6} In his sole assignment of error, appellant argues the state failed to produce

sufficient evidence to prove Bennett was performing his official function when appellant

made his false statement. We disagree.

      {¶ 7} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable

doubt." Jenks at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S.

307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).

      {¶ 8} Appellant was charged with falsification pursuant to R.C. 2921.13 (A)(3)

which provides:

             (A) No person shall knowingly make a false statement, or knowingly

             swear or affirm the truth of a false statement previously made, when

             any of the following applies:

             ***

             (3) The statement is made with purpose to mislead a public official in

             performing the public official's official function.
Fairfield County, Case No. 21-CA-23                                                       4


       {¶ 9} As he did at trial, appellant concedes he made a false statement to a police

officer on March 12, 2021 in Fairfield County, Ohio. He argues, however, that his

statement was not made to a public official who was performing "the public official's

function."

       {¶ 10} "Public official" is defined in R.C. 2921.01:



              As used in sections 2921.01 to 2921.45 of the Revised Code:

              (A) “Public official” means any elected or appointed officer, or

              employee, or agent of the state or any political subdivision, whether

              in a temporary or permanent capacity, and includes, but is not limited

              to, legislators, judges, and law enforcement officers. * * *



       {¶ 11} The term "official function" is not defined in the Revised Code. However, the

committee notes to R.C. 2921.13(A)(3) provide examples which include false statements

made to "mislead policemen." Appellant argues because he was not under arrest or

investigation when he provided a false name to Officer Bennett, Bennett was not

performing his "official function."

       {¶ 12} In support of his position, appellant relies on State v. Parks, 13 Ohio App.3d

85, 468 N.E.2d 104. Parks involved a Capital University student who attempted to obtain

an Ohio State University student identification card where he was not a student, using his

brother's information. In reaching its conclusion that Parks did not commit a violation of

R.C. 2921.13(A)(3) the court noted "while we have great respect for tasks performed by

the numerous clerical staffs of the various state agencies and offices, to say that each is
Fairfield County, Case No. 21-CA-23                                                        5


a “public official” performing “official functions” for the purposes of R.C. 2921.13(A)(3)

would be to stretch the reach of that statute beyond logic and reason." Because the clerk

issuing the identification card "had no discretionary powers or any indicia of

independence" the court reversed Parks' conviction. Id., 87.

       {¶ 13} Park turned on the fact that the court found the clerk Park made a false

statement to was not a "public official" within the meaning of the statute. This matter is

distinguishable from Park in that police officers are without question, public officials. We

therefore find Park is inapplicable to the instant matter.

       {¶ 14} We further find the investigation of crimes is most certainly an "official

function" of police officers. The investigation of crimes necessarily includes gathering

accurate information regarding all individuals involved in an incident, both potential

defendants and potential witnesses.

       {¶ 15} In State v. Lazzaro, 76 Ohio St.3d 261, 1996-Ohio-397, 667 N.E.2d 384,

the Supreme Court of Ohio was presented with the question of whether the making of an

unsworn false oral statement to a public official with the purpose to mislead, hamper or

impede the investigation of a crime is punishable conduct within the meaning of R.C.

2921.13(A)(3). Lazzarro was the administrator of a nursing home who lied to police

officers about an incident of elder abuse committed by two of her employees. When the

truth came to light, Lazzarro was charged with several crimes including falsification

pursuant to R.C. 2921.13(A)(3). Like appellant here, Lazzaro was not herself initially

under investigation, but rather was a potential witness. The court in that matter found:
Fairfield County, Case No. 21-CA-23                                                    6


             The General Assembly has adopted legislation intended to

             discourage individuals from purposely giving false information that

             hinders public officials in the performance of their duties. Complete

             and honest cooperation with the law enforcement process by all

             citizens is essential to the effective operation of the justice system.

             Columbus v. New (1982), 1 Ohio St.3d 221, 227, 1 OBR 244, 249,

             438 N.E.2d 1155, 1160. Therefore, we hold that the making of an

             unsworn false oral statement to a public official with the purpose to

             mislead, hamper or impede the investigation of a crime is punishable

             conduct within the meaning of R.C. 2921.13(A)(3) and 2921.31(A).



       {¶ 16} Appellant here admits he purposely made a false statement. His statement

was unquestionably made to a public official. While he argues Officer Barrett was not

performing his "official function" because he was not the one under investigation and his

identity was of no consequence to Barrett, Barrett could not have known who was involved

and who was not until his investigation was complete.

       {¶ 17} We conclude the state produced sufficient evidence to prove Barrett was a

public official performing his official function when appellant lied to Barrett about his

identity.

       {¶ 18} The sole assignment of error is overruled.
Fairfield County, Case No. 21-CA-23                                              7


      {¶ 19} The judgment of the Fairfield County Municipal Court if affirmed.




By Wise, Earle, P.J.

Hoffman, J. and

Delaney, J. concur.




EEW/rw